Name: 1999/677/EC: Council Decision of 4 October 1999 concerning the conclusion of the Cooperation Agreement between the European Community and the Kingdom of Cambodia
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania
 Date Published: 1999-10-19

 Avis juridique important|31999D06771999/677/EC: Council Decision of 4 October 1999 concerning the conclusion of the Cooperation Agreement between the European Community and the Kingdom of Cambodia Official Journal L 269 , 19/10/1999 P. 0017 - 0017COUNCIL DECISIONof 4 October 1999concerning the conclusion of the Cooperation Agreement between the European Community and the Kingdom of Cambodia(1999/677/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 181 in conjunction with the first sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),(1) Whereas, under Article 177 of the Treaty, Community policy in the sphere of development cooperation should foster the sustainable economic and social development of the developing countries, their smooth and gradual integration into the world economy and the alleviation of poverty in these countries;(2) Whereas the Community should approve, in pursuit of its objectives in the sphere of external relations, the Cooperation Agreement between the European Community and the Kingdom of Cambodia,HAS DECIDED AS FOLLOWS:Article 1The Cooperation Agreement between the European Community and the Kingdom of Cambodia is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall give the notification provided for in Article 21 of the Agreement(2).Article 3The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee provided in Article 14 of the Agreement.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 4 October 1999.For the CouncilThe PresidentK. HÃ KÃ MIES(1) OJ C 219, 30.7.1999, p. 189.(2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.